Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/21.
Applicant's election with traverse of Group I (claims 1, and 4-6) in the reply filed on 5/10/21 is acknowledged.  The traversal is on the ground(s) that “there are no additional features in claims 2 and 3 to be searched.  Therefore… there is no serious burden on the Examiner to search each of the claims.  This is not found persuasive because as previously articulated in the 3/9/21 Requirement for Restriction as serious search / examination burden is present because all of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Additionally a serious burden exists in the differing issues likely to arise during the prosecution of the different inventions and species
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yao et al (US 2014/0295209; hereafter Yao) {Ullerich et al US 2011/0135877; hereafter Ullerich and Aoki et al (JP2004212317; hereafter Aoki) relied upon as evidence only}.
Claim 1: Yao teaches a method of forming a surface form on a shape (non-slip surface on support material) (See, for example, abstract, [0111]) comprising.
Placing a shape (hard material) in an apparatus (sandblaster, such as Pneuma-blaster) for applying a surface form (roughened / porosity) (see, for example, abstract, [0095- 0111] [0130]),
Said apparatus movable about a variety of selectable positions (see, for example, with respect to the substrates processed therein the apparatus, such as blasting heads move relative thereto during operation, alternatively the apparatus is movable such as with respect to its surroundings and position / placement therein).
Said apparatus having a delivery head (sandblaster head/ nozzle) for delivering forming composition (such as abrasive media) towards a surface of said shape) (See, for example, abstract, [0084-0086], [0109] [0130]).
Delivering (such as sandblasting step immediately preceding Step (A)) said composition (of particles 12 to 16 micron or 100 micron or more) to said surface of said shape in a selected pattern (such 
Smoothing (such as sandblasting step (A)) said surface form by delivering a different composition (such as particles of 2 to 4 micron) (See, for example Figures, [0085], [0108], [0131]); {Ullerich evidences that coarser / rougher surfaces result from blasting with larger blasting media size, while finer blasting media sizes achieve lower roughness / polished surfaces (see, for example, [0073]) and Aoki further evidences that sequential first coarse and second sandblasting with smaller particle diameter results in smoothing the first blasted surface (See, for example, abstract)} thus performing sandblasting with a smaller grit after a courser grit would read on “smoothing” as claimed).. 
Wherein said surface form on said surface of said shape has properties for being non-skid (See, for example, [0111]).  And is capable of being cleaned by a water based cleaning solution (See, for example, [0130-131] [0146] wherein cleaning is explicitly taught to occur, thus it is capable of such cleaning).
Claim 5: Yao teaches an exemplary embodiment wherein said smoothing step (second sandblasting step) using smaller media is conducted in the same manner as in the first (coarser) sandblasting step, just with the smaller media (see, for example, [0131], thus the head is the same,  PNEUMA-BLASTER SFC-2 head). 

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al (JP 2006-265966).
Claim 1: Otsubo teaches a method of forming a surface form on a shape (non-slip coat on a steel plate) (See, for example, abstract, Figure) comprising.
Placing a shape (sheet) in an apparatus (such as plasma / gas flame thermal/ arc thermal/ hvof spraying chamber) for applying a surface form (see, for example, [0021]),

Said apparatus having a delivery head for projecting pressurized (plasma / gas flame thermal/ arc thermal/ hvof sprayer head) forming composition (layer 3) towards a surface of said shape (See, for example, Fig , [0021]).
Delivering said composition to said surface of said shape in a selected pattern (such as to selected upper portions) (See, for example Fig),
Smoothing said surface form by delivering a different composition (such as air sprayed layer 4 ) to said surface (See, for example, Fig, [0019], [0022],  wherein coating 4 fills valleys of layer 3 but leaves apexes exposed thus reducing the overall peak to valley surface roughness, therefore smoothing the surface form). 
Wherein said surface form on said surface of said shape has properties for being non-slip (See, for example, abstract).  And is capable of being cleaned by a water based cleaning solution (See, for example, [0007-0009] [0024]). 
Claim 6: Otsubo further teaches wherein said smoothing step is performed by a different delivery head such as airspray than said delivery head (such as plasma / gas flame thermal/ arc thermal/ hvof sprayer ) (See, for example, [0021-0022]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claim 1 above, and further in view of Baliktay et al (US 2006/0235536; hereafter Baliktay).
Claim 4: Yao teaches the method of claim 1 (above), wherein Yao has taught the shape can be intended for bone prosthesis and can be predictably made of titanium alloy for (See, for example, [0090], [0113]).  But Yao does not explicitly teach how the metal shape is ultimately prepared, so it does not explicitly teach said shape is annealed at an annealing temperature suitable for annealing a material of which said shape is formed. Annealing is a conventional heat treatment in metallurgy, Baliktay teaches a method of preparing prosthetic titanium metallic alloy articles (See, for example, abstract).  Baliktay further explicitly teaches wherein annealing is performed to provide reduced brittleness / improved ductility /reduced modulus of elasticity (See, for example, Fig 5, [0004-0008], [0012], [0033]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have annealed at an annealing temperature suitable for annealing a material of which said shape is formed, as annealing is a conventional step in metal production, and as it would predictably provide tailorability to achieving desirable ductility and modulus of elasticity to the shape.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claim 1 above, and further in view of Ishikawa et al (JP2009-048923; hereafter Ishikawa).
Claim 6: Yao teaches the method of claim 1 (above), wherein Yao has taught wherein the sandblasting requires multiple applications of blasting with different sized media, and wherein the sandblasting can be performed by a device generally used for sandblasting, but does not explicitly teach the second sandblasting / smoothing step is performed by a different delivery head than said delivery head used to provide the larger media.  Ishikawa teaches a sandblasting apparatus for forming a shape on a surface (see, for example, abstract, figures).  Ishikawa further teaches its particular apparatus is designed to sequentially deliver at least two differently sized abrasive media to a substrate, such as a first coarser and second finer abrasive (See, for example, abstract).  Ishikawa further teaches wherein the two sized media can predictably be delivered by different delivery heads to achieve reduced media waste, cost, and improved surface feature resolution (See, for example, abstract, [0034-0035], [0043]).  As both Yao and Ishikawa are directed to sandblasting via sequential blasting with rough then fine abrasive media, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated different heads for delivering the different media since such an apparatus configuration achieves the predictable result of multi sized sequential sandblasting, and further since such a configuration provides for reduced media waste, cost, and improved surface feature resolution.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US 4,618,511; hereafter Molnar) in view of Jackson (US 2,330,365; hereafter Jackson).
Claim 1: Molnar teaches a method of forming a surface form on a shape (non-skid coat on a metal bar) (See, for example, abstract, Figures) comprising.
Placing a shape (bar 12) in an apparatus for applying a surface form (see, for example, Fig 1-3),

Said apparatus having a delivery head for delivering forming composition (such as grit (24) towards a surface of said shape) (See, for example, Fig 1, 2).
Delivering said composition to said surface of said shape in a selected pattern (such as to selected upper portions) (See, for example Fig 1-4B),
Smoothing said surface form by delivering a different composition (such as arc sprayed metallic coating 28) to said surface (See, for example, Fig 2 and 4C, wherein coating 28 fills most interstices of the grit layer and locking it in and reducing the overall peak to valley surface roughness, therefore smoothing the surface form). 
Wherein said surface form on said surface of said shape has properties for being non-skid (See, for example, title, abstract).  And is capable of being cleaned by a water based cleaning solution (See, for example, wherein the top coating (28) is a metallic coat, such as aluminum, applied via arc spray and intended for use in high wear applications such as gratings (See, for example, abstract, col 1 lines 5-16, col 3 lines 44-52). 
Molnar teaches a delivery head (25) for dispensing the forming composition (grit 24), but does not explicitly teach particularly wherein forming composition is projected from the head while pressurized.  Jackson is similarly directed to a method of forming non-skid surfaces by the use of forming compositions, abrasive grains, and overlying smoothing surfaces (see, for example, Fig, col 1 lines 1-40). Jackson further teaches wherein abrasive grains can be applied onto the surface via any conventional means, but spraying at low pressure is found to produce very satisfactory results in achieving an even distribution (See, for example, col 2 lines 29-33).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have 
Claim 6: Molnar further teaches wherein said smoothing step is performed by a different delivery head (26) than said delivery head (25) (See, for example, Fig 2). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Jackson as applied to claim 1 above, and further in view of Kimura (US 2013/0213529; hereafter Kimura).
Claim 4: Molnar in view of Jackson teaches the method of claim 1 (above), wherein Molnar has taught the shape is preferably made of steel (See, for example, col 2 lines 60-61).  But Molnar does not explicitly teach how the steel is ultimately prepared, so it does not explicitly teach said shape is annealed at an annealing temperature suitable for annealing a material of which said shape is formed. Annealing is a conventional heat treatment in metallurgy, Kimura teaches a method of preparing steel articles (See, for example, abstract).  Kimura further explicitly teaches wherein annealing is performed to provide desirable strength, drawabilty, and hardenability to steel (See, for example, [0098] [0120]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have annealed at an annealing temperature suitable for annealing a material of which said shape is formed, as annealing is a conventional step in metal production, and as it would predictably provide tailorability to achieving desirable strength, drawabilty, and hardenability to the shape / steel.
  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo as applied to claim 1 above, and further in view of Kimura.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN H EMPIE/Primary Examiner, Art Unit 1712